Per Curiam : This was an application for judgment and order of sale by appellee, in the county court of Madison county, against the property of appellant for certain taxes levied for the year 1906. The appellant appeared and filed objections to the rendition of judgment and order of sale, which objections were overruled, and appellant has prosecuted an appeal to this court. Appellee has filed no brief. It appears, however, that all the questions raised by the appellant upon this appeal have been decided in its favor in other cases brought to this court from Madison county. Chicago, Indianapolis and St. Louis Railway Co. v. People, 225 Ill. 519; Litchfield and Madison Railway Co. v. People, id. 301; Chicago, Peoria and St. Louis Railway Co. v. People, id. 463. The judgment of the county court will therefore be reversed and the cause remanded. Reversed and remanded.